Exhibit 16.1 RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 August 11, 2011 U.S. Securities and Exchange Commission treet NE Washington, D.C.20549 Re: Arete Industries, Inc. On August 9, 2011 my appointment as auditor for Arete Industries, Inc. ceased. I have read Arete Industries, Inc.’s statements included under Item 4.01 of its Form 8-K dated August 9, 2011 and agree with such statements, insofar as they apply to me. Very truly yours, /s/ Ronald R. Chadwick, P.C. Ronald R. Chadwick, P.C. Certified Public Accountant
